UNTED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re                                                               Case # 1-18-44477-cec


 Eugenio Maldonado

                                                                     CHAPTER 13


                               Debtor                                AFFIRMATION OF
                                                                     SERVICE
         I , David J. Doyaga, Sr. an attorney duly admitted to practice law before the Courts of the State of
New York, do hereby affirm under penalty of perjury as follows:
         I served the Notice of Motion for Costs/Fees with Affirmation in Support and Exhibits upon the
parties listed below at the addresses set forth below each party's name:

 Eugenio Maldonado
24105 143rd Avenue
Rosedale, NY 11422

RAS Crane, LLC
10700 Abbott's Bridge Road, Suite 170
Duluth, GA 30097

 Barbara Whipple
Robertson Anschutz & Schneid, P.L.
6 Executive Park, Suite B
Clifton Park, NY 12065

Michael J. Macco
2950 Express Drive South
Suite 109
Islandia, NY 11749

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014
BANCO POPULAR DE PUERT
209 MUNOZ RIVERA AVE
SAN JUAN, PR 00918


BARCLAYS BANK DELAWARE
PO BOX 8803
WILMINGTON, DE 19899


KNUCKLES KOMOSINSKI &MANF
565 TAXTER RD STE 590
Elmsford, NY 10523


METRO MANAGEMENT DEVELOP
4225 21ST STREET
Long Island City, NY 11101


SELENE FINANCE LP
9990 RICHMOND AVE STE 40
HOUSTON, TX 77042

NYC Water Board
Andrew Rettig
Assistant Counsel
59-17 Junction Boulevard
Elmhurst, NY 11373-5108


       Service was achieved in the following manner:

The above described document was served by First Class Mail on February 14, 2019.
A copy to each of the above parties was sent by regular mail in a post-paid properly addressed wrapper,
under the exclusive care and custody of the United States Postal Service within the State of New York. The
parties listed above constitute all parties entitled to service. Also, on February 14, 2019 the above described
document was uploaded to Michael J. Macco's portal.


Dated: Brooklyn, New York
       February 14, 2019                 S/ David J. Doyaga, Sr.
